Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Steven Ray Wallace
d/b/a The Corner Store,

Respondent.

Docket No. C-15-704

FDA Docket No. FDA-2014-H-2232

Decision No. CR3666

Date: February 24, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Prod

ucts (CTP) filed an Administrative Complaint (Complaint)

against Respondent, Steven Ray Wallace d/b/a The Corner Store that alleges facts and
legal authority sufficient to justify the imposition of a civil money penalty of $500.

Respondent did not answer t

e Complaint, nor did Respondent request an extension of

time within which to file an answer. Therefore, I enter a default judgment against

Respondent and assess a civi

CTP began this case by servi
Complaint with the Food and

1 money penalty of $500.

ng the Complaint on Respondent and filing a copy of the
Drug Administration’s (FDA) Division of Dockets

Management. The Complaint alleges that Respondent impermissibly used a self-service

display in a non-exempt faci

ity, and impermissibly sold cigarettes to minors and failed to

verify that cigarette purchasers were 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt. 1140 (2013).
CTP seeks a civil money penalty of $500.
On January 5, 2015, CTP served the Complaint on Respondent by United Parcel Service,
pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying cover letter,
CTP explained that within 30 days, Respondent should pay the proposed penalty, file an
answer, or request an extension of time within which to file an answer. CTP warned
Respondent that if it failed to take one of these actions within 30 days, an Administrative
Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering
Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1 am required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns The Corner Store, an establishment that sells tobacco products
and is located at 5632 Highway 1, Cheraw, South Carolina 29520. Complaint 3.

e During an inspection of Respondent’s establishment on January 6, 2014, an FDA-
commissioned “inspector observed a customer-accessible display of Montclair
brand cigarettes on the checkout counter.” Additionally, “the cashier on duty told
the inspector that the establishment [was] open to the public.” Complaint § 10.

¢ On February 27, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observation from January 6, 2014. The letter explained that the
observation constituted a violation of the regulation found at 21 C.F.R.
§ 1140.16(c), and that the named violation was not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violation, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

e Although United Parcel Service records indicate that an individual named
“Wallace” received the Warning Letter the FDA did not receive a response.
Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on June 11, 2014,
at approximately 12:47 PM, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of Marlboro
cigarettes .. . [.]” The inspectors also documented that “the minor’s identification
was not verified before the sale... .”- Complaint ¥ 1.
These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Pursuant to 21 C.F.R.

§ 1140.16(c), self-service displays in facilities where, at any time, persons younger than
18 years of age are present or permitted to enter are prohibited. The regulations prohibit
the sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against using
a self-service display in a facility where minors were permitted to enter, 21 C.F.R.

§ 1140.16(c), on January 6, 2014. Further, Respondent violated the prohibition against
selling cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on
June 11, 2014. Also, on June 11, 2014, Respondent violated the requirement that
retailers verify, by means of photo identification containing a purchaser’s date of birth,
that no cigarette purchasers are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).
Therefore, Respondent’s actions constitute violations of law that merit a civil money
penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

